Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Applicant asserts:
a)	Hamzeh specifically teaches the calculation of path loss between two APs in the same system. Hamzeh, paragraph [0132]. This does not account for the calculation of weights or the maximum transmission power between cells in two separate systems, where one system is providing authorization to another system, as recited in Applicant's representative claim. 
b)	However, the Examiner very kindly point out central server 510 is further programmed to calculate the path loss between each AP 508, 514 and each FSS site 502 for each beacon detector 528, and compute the potential for interference to each FSS site dish antenna.  Such calculations may further consider the received RSSI values, antenna azimuths, and gain patterns at both the respective FSS sites and the APs, and further take into account the computed path loss between the AP and FSS site locations based on the discrete and continual beacon measurements.  Central server 510 may still further be configured to calculate the path loss between new AP 514 and existing APs 508, and calculate the potential for interference by new AP 514 to each existing AP 508 (Hamzeh, ¶0132). Further, systems (first, second, or more) and methods described herein therefore realize significant advantages over the conventional protection schemes by allowing for the determination of the actual path loss between an a plurality of central servers are networked together to share information and complete tasks.  In this example, the plurality of central servers may be supplied by different companies and/or operators (emphasis added), work and communicate together in a cloud-like network, and/or assign one central server as a master server to manage other central servers (Hamzeh, ¶0134). Also, central server 510 calculate maximum power level or allocated frequency for the APs (Hamzeh, ¶0123). Thus, Hamzeh discloses calculation of weights or the maximum transmission power between cells in two or more systems. 
c)	Applicant further asserts: Hamzeh does not disclose calculating weights for a plurality of combinations of cells of the wireless cellular network with the radio channels from the second system. 
d)	However, the Examiner very kindly directs applicant to “based on the calculated path loss from step 616, central server 510 determines whether unavoidable interference may occur at any FSS earth station(s) if AP 514 operates at the frequency channel that was approved for beacon transmission, or in a guard band.  That is, in step central server 510 determines whether there is a power value at which AP 514 can provide effective coverage for particular UEs and, at the same time, will not cause interference to particular FSS sites 502.  If unavoidable interference is foreseen, process 600 returns to step 610.  If the central server 510 determines that there exists a maximum power value that will guarantee feasible and interference-free communication, process 600 proceeds to step 620. In step 620, central server 510 sends permission to AP 514 with detailed information including an approved maximum power and an allocated frequency.  Similar to step 612, based on calculations by central server 510 (emphasis added), the approved maximum power and/or the allocated frequency in step 620 may be different from either or both of the request powers/frequencies from application step 604 or approval step 612.  Process 600 then proceeds to step 622 in which AP 514 begins small cell communication at the approved frequency channel (e.g., from step 612 or step 620) and approved maximum power level (e.g., from step 620), and continues the small cell communication for a communication period.  After the communication period, process 600 returns to step 604, where AP 514 submits an application for revalidation, including updated information (e.g., the number of small cell users associated with AP 514) (Hamzeh, ¶0122-123). Also, a plurality of central servers are networked together to share information and complete tasks.  In this example, the plurality of central servers may be supplied by different companies and/or operators (emphasis added), work and communicate together in a cloud-like network, and/or assign one central server as a master server to manage other central servers (Hamzeh, ¶0134). In addition, the approved frequency channel/maximum power sent by central server 510 is the same or different from the channel/power originally requested by AP based on calculations by central server 510 (Hamzeh, ¶0120). Therefore, Hamzeh discloses calculating power levels (i.e. weights) for a plurality of combinations of access points (i.e. cells) of the network with the frequency channels from the central servers (i.e. second system). 
e)	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A)            Claim 25 is rejected under 35 U.S.C. 101 because “a computer program product” does not fall within one of the four categories (process, machine, manufacture or composition of matter) of invention and as a result it is not a statutory process. Therefore, the claims are rejected as ineligible subject matter under 35 U.S.C. 101.
B)            Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As claimed in claim 25, “a computer program product”, given the broadest reasonable claim interpretation, a claim drawn to a computer program product typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer program, particularly when the specification is silent (see paragraph 128 of 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Hamzeh (US 2019/0120969 A1).
As per claim 1, Hamzeh discloses a method for allocating radio channels for use in a wireless cellular network, the method (Hamzeh, Fig.6, ¶0123, method of allocating frequency channel for use in wireless communication network; also see ¶0085, radio spectrum) comprising: receiving from a second system an authorization for the wireless cellular network to use radio channels (Hamzeh, Fig.6, ¶0122-23, receiving from central server 510 (i.e. Spectrum Access System (SAS)) permission/authorization to use frequency channels; also see ¶0134, plurality of central servers (i.e. first system, second system, or more) may be supplied by different companies and/or operators); calculating weights for a plurality of combinations of cells of the wireless cellular network with the radio channels from the second system (Hamzeh, Fig.5 and Fig.6, ¶0122-23, calculating maximum power level (i.e. weight) for small cells such as APs 508(1) and 508(2) and 514 with frequency channels from center server 510); and assigning at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights (Hamzeh, Fig.6, ¶0122-23, allocating or assigning frequency channels for small cells communication based on the calculated maximum power level).  
 	As per claim 3 as applied to claim 1 above, Hamzeh further discloses wherein the radio channels identified in the authorization are licensed to the second system (Hamzeh, Fig.6, ¶0123, approved/licensed frequency channel to the central server identified in permission)

As per claim 7 as applied to claim 1 above, Hamzeh further discloses wherein the authorization may be received in response to a request from the wireless cellular network (Hamzeh, Fig.6, ¶0120, permission is received in response to a request from wireless AP).  
As per claim 8 as applied to claim 1 above, Hamzeh further discloses wherein the second system may be a Citizens Broadband Radio Service (CBRS) (Hamzeh, ¶0212, central server implemented within the context of current CBRS band infrastructure).  
As per claim 9 as applied to claim 1 above, Hamzeh further discloses wherein calculating weights for the plurality of combinations is based on priority value assigned to individual channel units (Hamzeh, ¶0121-122, calculating maximum power level is based on prioritizing the collected data (i.e. priority value) assigned to each channel).
As per claim 15, Hamzeh discloses an apparatus for allocating radio channels for use in a wireless cellular network (Hamzeh, Fig.5, ¶0110, FSS site 502 for allocating frequency channel for use in wireless communication system) the apparatus comprising a processing circuitry (Hamzeh, Fig.5, ¶0110, central processor) and a memory (Hamzeh, Fig.5, ¶0116, storage or memory), the memory containing instructions executable by the processing circuitry such that the apparatus is operative to: receive from a second system an authorization for the wireless cellular network to use radio 
As per claim 17 as applied to claim 15 above, Hamzeh further discloses wherein the radio channels identified in the authorization are licensed to the second system (Hamzeh, Fig.6, ¶0123, approved/licensed frequency channel to the central server identified in permission)
As per claim 18 as applied to claim 15 above, Hamzeh further discloses wherein the radio channels identified in the authorization are controlled by the second system (Hamzeh, ¶0102, authorized by and are under the management and control of a central server 510).  
As per claim 19 as applied to claim 15 above, Hamzeh further discloses wherein calculating weights for the plurality of combinations is based on priority value assigned to individual channel units (Hamzeh, ¶0121-122, calculating maximum power level is based on prioritizing the collected data (i.e. priority value) assigned to each channel).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 2, 5-6, 12, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh (US 2019/0120969 A1) in view of Lou (US 2019/0394704 A1). 
As per claim 2 as applied to claim 1 above, Hamzeh does not explicitly disclose wherein the radio channels identified in the authorization are not required by the second system.  
In the same field of endeavor, Lou teaches wherein the radio channels identified in the authorization are not required by the second system (Lou, ¶0058, frequency(s) identified in the authorization message are no longer required by neighboring/second MNO network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lou into invention of Hamzeh in order to manage spectrum resource sharing and distribution to fulfill the demand for exponentially increasing data traffic, and to handle a very wide range of use cases and requirements. 

In the same field of endeavor, Lou teaches wherein the authorization may be for a specified time and may be revoked by the second system (Lou, ¶0034 and ¶0046, authorization may be for specific time slot on a frequency and may be terminated by the second MNO network).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lou into invention of Hamzeh in order to manage spectrum resource sharing and distribution to fulfill the demand for exponentially increasing data traffic, and to handle a very wide range of use cases and requirements. 
As per claim 6 as applied to claim 1 above, Hamzeh does not explicitly disclose wherein the authorization may be revoked by the second system.  
In the same field of endeavor, Lou teaches wherein the authorization may be revoked by the second system (Lou, ¶0046, authorization may be terminated or revoked by the second MNO network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lou into invention of Hamzeh in order to manage spectrum resource sharing and distribution to fulfill the demand for exponentially increasing data traffic, and to handle a very wide range of use cases and requirements. 

In the same field of endeavor, Lou teaches wherein the weights are calculated for a plurality of combinations of allocation of channel units with a defined maximum number of channel units per cell (Lou, ¶0034 ¶0052, allocating frequencies/channels ranges when the allocated frequency range threshold reaches 95% (i.e. maximum number of frequency/channel)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lou into invention of Hamzeh in order to manage spectrum resource sharing and distribution to fulfill the demand for exponentially increasing data traffic, and to handle a very wide range of use cases and requirements. 
As per claim 16 as applied to claim 15 above, Hamzeh does not explicitly disclose wherein the radio channels identified in the authorization are not required by the second system.  
In the same field of endeavor, Lou teaches wherein the radio channels identified in the authorization are not required by the second system (Lou, ¶0058, frequency(s) identified in the authorization message are no longer required by neighboring/second MNO network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lou into invention of Hamzeh in order to manage spectrum resource sharing and 
As per claim 22 as applied to claim 15 above, Hamzeh does not explicitly disclose wherein the weights are calculated for a plurality of combinations of allocation of channel units with a defined maximum number of channel units per cell.  
In the same field of endeavor, Lou teaches wherein the weights are calculated for a plurality of combinations of allocation of channel units with a defined maximum number of channel units per cell (Lou, ¶0034 ¶0052, allocating frequencies/channels ranges when the allocated frequency range threshold reaches 95% (i.e. maximum number of frequency/channel)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lou into invention of Hamzeh in order to manage spectrum resource sharing and distribution to fulfill the demand for exponentially increasing data traffic, and to handle a very wide range of use cases and requirements. 
B)	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh (US 2019/0120969 A1) in view of Bengeult (US 2002/0087992 A1). 
 	As per claim 10 as applied to claim 9 above, Hamzeh does not explicitly disclose prioritizing the use of non-Fixed Satellite System channel units.  
	In the same field of endeavor, Bengeult teaches prioritizing the use of non-Fixed Satellite System channel units (Bengeult, ¶0018, packet multiplexing is preferably used of non-geostationary satellite (i.e. non-FSS, ¶0025) system). 

 	As per claim 20 as applied to claim 19 above, Hamzeh does not explicitly disclose prioritize the use of non-Fixed Satellite System channel units.  
	In the same field of endeavor, Bengeult teaches prioritize the use of non-Fixed Satellite System channel units (Bengeult, ¶0018, packet multiplexing is preferably used of non-geostationary satellite (i.e. non-FSS, ¶0025) system). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Bengeult into invention of Hamzeh in order to transfer content between a pluralities of mobile platforms such as ground based control segment and space based segment with low price and high data rate. 
C)	Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh (US 2019/0120969 A1) in view of NAGAHAMA (US 2017/0280376 A1). 
 	As per claim 11 as applied to claim 9 above, Hamzeh does not explicitly disclose wherein calculating weights for the plurality of combinations is based on priority value assigned to individual channels units as well as percentage of potential maximum power available per channel unit.  
	In the same field of endeavor, NAGAHAMA teaches wherein calculating weights for the plurality of combinations is based on priority value assigned to individual 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of NAGAHAMA into invention of Hamzeh in order to use a resource for communication with a terminal device and for predicting a shortage of a resources for an effective channel scan in sufficient technique. 
As per claim 21 as applied to claim 19 above, Hamzeh does not explicitly disclose wherein calculate weights for the plurality of combinations is based on priority value assigned to individual channels units as well as percentage of potential maximum power available per channel unit.  
	In the same field of endeavor, NAGAHAMA teaches wherein calculate weights for the plurality of combinations is based on priority value assigned to individual channels units as well as percentage of potential maximum power available per channel unit (NAGAHAMA, ¶0128, calculation based on priority level of channels as well as average value (i.e. percentage) of the highest reception power available for each channel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of NAGAHAMA into invention of Hamzeh in order to use a resource for communication 
D)	Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh (US 2019/0120969 A1) in view of Chen (US 2007/0218913 A1). 
As per claim 13 as applied to claim 1 above, Hamzeh does not explicitly disclose wherein assigning at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights comprises assigning channel units to cells using the combination of cells and channels having the highest weight. 
In the same field of endeavor, Chen teaches wherein assigning at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights comprises assigning channel units to cells using the combination of cells and channels having the highest weight (Chen, ¶0040, calculating the weighted priority for each carrier in each sector/cell and assign channel to which carrier have the highest weighted priority). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Chen into invention of Hamzeh in order to set resource allocation priority and received carrier loading information to improve the efficiency of voice communication and/or data transmission in a multi-carrier wireless communication system (Chen, ¶0011). 
As per claim 23 as applied to claim 15 above, Hamzeh does not explicitly disclose wherein assigning at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights comprises 
In the same field of endeavor, Chen teaches wherein assigning at least some of the radio channels to at least some of the cells of the wireless cellular network based on the calculated weights comprises assigning channel units to cells using the combination of cells and channels having the highest weight (Chen, ¶0040, calculating the weighted priority for each carrier in each sector/cell and assign channel to which carrier have the highest weighted priority). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Chen into invention of Hamzeh in order to set resource allocation priority and received carrier loading information to improve the efficiency of voice communication and/or data transmission in a multi-carrier wireless communication system (Chen, ¶0011). 

E)	Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh (US 2019/0120969 A1) in view of Arambepola (US 2014/0169431 A1). 
 	As per claim 14 as applied to claim 1 above, Hamzeh does not explicitly disclose filtering out overlapping channel unit allocations to cells.  
In the same field of endeavor, Arambepola teaches filtering out overlapping channel unit allocations to cells (Arambepola, ¶0040, filtering out interferes such as wireless interferer channels that overlap in frequency). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
	As per claim 24 as applied to claim 15 above, Hamzeh does not explicitly disclose filter out overlapping channel unit allocations to cells.  
In the same field of endeavor, Arambepola teaches filter out overlapping channel unit allocations to cells (Arambepola, ¶0040, filtering out interferes such as wireless interferer channels that overlap in frequency). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Arambepola into invention of Hamzeh in order for dynamic filter adjustment component that identify in a wideband communications signal a set of one or more interferer frequencies for one or more respective interferer channels of a set of communications channels to be filtered, select a kernel filter comprising a low pass filter having a channel width corresponding to a channel of the one or more interferer channels, and generate a co-channel interference (CCI) filter to stop the one or more interferer channels by inverting the kernel filter (Arambepola, abstract). 

 Hamzeh (US 2019/0120969 A1) in view of Ishii (US 2011/0319085 A1). 
As per claim 26 as applied to claim 1, Hamzeh does not explicitly disclose determining a priority level, based on the calculated weights, of the plurality of combinations of cells of the wireless cellular network, wherein the priority level is associated with a capability of the second system.
In the same field of endeavor, Ishii teaches determining a priority level, based on the calculated weights (Ishii, ¶0146 and ¶0149, determining priority level associated with weight assigning unit), of the plurality of combinations of cells of the wireless cellular network (Ishii, ¶0150, of the cells of the wireless network), wherein the priority level is associated with a capability of the second system (Ishii, ¶0113, priority level is associated with a capability of first and second systems).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ishii into invention of Hamzeh in order to report to user equipment terminals priority levels to be used for cell reselection while delays and frequency usage efficiencies are improved. 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643